 1
 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
 3                                                              EASTERN DISTRICT OF WASHINGTON



 4                                                               Mar 20, 2019
                                                                     SEAN F. MCAVOY, CLERK
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF WASHINGTON
 9
10   KATHRYN K.,                                    No. 2:18-CV-00067-JTR
11
                  Plaintiff,                       ORDER GRANTING PLAINTIFF’S
12                                                 MOTION FOR SUMMARY
13                         v.                      JUDGMENT
14   COMMISSIONER OF SOCIAL
15   SECURITY,
16                Defendant.
17
18         BEFORE THE COURT are cross-motions for summary judgment. ECF
19   Nos. 14, 18. Attorney Jeffrey Schwab represents Kathryn K. (Plaintiff); Special
20   Assistant United States Attorney Daphne Banay represents the Commissioner of
21   Social Security (Defendant). The parties consented to proceed before a magistrate
22   judge. ECF No. 7. After reviewing the administrative record and the briefs filed
23   by the parties, the Court GRANTS, in part, Plaintiff’s Motion for Summary
24   Judgment; DENIES Defendant’s Motion for Summary Judgment; and
25   REMANDS the matter to the Commissioner for additional proceedings pursuant to
26   42 U.S.C. § 405(g).
27                                   JURISDICTION
28         Plaintiff filed an application for Disability Insurance Benefits (DIB) on May


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   13, 2014, Tr. 104, 189, alleging disability since June 1, 2008,1 Tr. 191, due to
 2   epilepsy, congenital hip dysplasia, labral tear, back problems, fibromyalgia, lupus,
 3   stomach problems, cholesterol, arthritis, seizures, thyroid, anxiety, high blood
 4   pressure, and chronic pain. Tr. 251. The application was denied initially and upon
 5   reconsideration. Tr. 130-32, 139-42. Administrative Law Judge (ALJ) Jesse K.
 6   Shumway held a hearing on June 14, 2016 and heard testimony from Plaintiff,
 7   medical expert Judy Panek, M.D., and vocational expert Rebecca Hill. Tr. 40-90.
 8   The ALJ issued an unfavorable decision on August 16, 2016.2 Tr. 18-28. The
 9   Appeals Council denied review on January 3, 2018. Tr. 1-6. The ALJ’s August
10
11         1
               Despite alleging an onset of June 1, 2008, Social Security consistently lists
12   her date of onset as November 15, 2011. Tr. 105, 112, 204. The ALJ’s decision
13   lists Plaintiff’s date of onset as October 30, 2011. Tr. 18. At the hearing, the date
14   of October 30, 2011 was pulled from Exhibits 2A and 4A, which are from a
15   previous application. Tr. 46. Plaintiff did not challenge the onset date in her
16   briefing before this Court. ECF Nos. 14, 19. However, considering the case is
17   being remanded because the ALJ too narrowly scrutinized the evidence based on
18   the onset date, the ALJ will make a new finding of Plaintiff’s Established Onset
19   Date in accord with S.S.R. 18-1p and request records from the school district to
20   accurately determine the date Plaintiff stopped working.
21         2
               Plaintiff had a prior application for benefits filed on July 30, 2012 that
22   addressed the same period currently before the Court. Tr. 92. That application
23   was denied at the initial application and at reconsideration. Tr. 124, 128. The ALJ
24   addressed the application in his decision, stating “I do not find a basis for
25   reopening the claimant’s prior Title II application.” Tr. 18. However, by making a
26   determination of disability covering the same time period as the July 2012
27   application, the ALJ de facto reopened the July 2012 application. See Lewis v.
28   Apfe, 236 F.3d 503, 510 (9th Cir. 2001).


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   16, 2016 decision became the final decision of the Commissioner, which is
 2   appealable to the district court pursuant to 42 U.S.C. §§ 405(g). Plaintiff filed this
 3   action for judicial review on February 23, 2018. ECF Nos. 1, 3.
 4                                 STATEMENT OF FACTS
 5           The facts of the case are set forth in the administrative hearing transcript, the
 6   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
 7   here.
 8           Plaintiff was 52 years old at the date of onset identified by the ALJ. Tr. 191.
 9   She had completed three years of college. Tr. 252. Her reported work history
10   includes being a director, teacher, and owner at a private daycare/preschool, a loan
11   officer, and a director and teacher at a public preschool. Id. When applying for
12   benefits in July of 2012 Plaintiff reported that she stopped working on September
13   28, 2011 because she was fired, but that her conditions stopped her from working
14   as of October 30, 2011. Tr. 219. In her current application, Plaintiff reported that
15   she stopped working on November 15, 2011 because of her conditions. Tr. 252.
16   At the hearing, Plaintiff reported that she could not recall the exact date that she
17   stopped work, but the job ended just a couple weeks after school began, “I got
18   called in and said that - - they said that it just wasn’t working out,” and referred to
19   physical difficulties of helping the children climb two flights of stairs to use the
20   restroom. Tr. 55.
21                                STANDARD OF REVIEW
22           The ALJ is responsible for determining credibility, resolving conflicts in
23   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
24   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
25   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
26   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
27   not supported by substantial evidence or if it is based on legal error. Tackett v.
28   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
 2   another way, substantial evidence is such relevant evidence as a reasonable mind
 3   might accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S.
 4   389, 401 (1971). If the evidence is susceptible to more than one rational
 5   interpretation, the court may not substitute its judgment for that of the ALJ.
 6   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 7   findings, or if conflicting evidence supports a finding of either disability or non-
 8   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
 9   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
10   evidence will be set aside if the proper legal standards were not applied in
11   weighing the evidence and making the decision. Brawner v. Secretary of Health
12   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
13                      SEQUENTIAL EVALUATION PROCESS
14         The Commissioner has established a five-step sequential evaluation process
15   for determining whether a person is disabled. 20 C.F.R. § 404.1520(a); see Bowen
16   v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
17   proof rests upon the claimant to establish a prima facie case of entitlement to
18   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
19   claimant establishes that physical or mental impairments prevent her from
20   engaging in her previous occupations. 20 C.F.R. § 404.1520(a). If the claimant
21   cannot do her past relevant work, the ALJ proceeds to step five, and the burden
22   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
23   other work, and (2) the claimant can perform specific jobs which exist in the
24   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
25   (9th Cir. 2004). If the claimant cannot make an adjustment to other work in the
26   national economy, a finding of “disabled” is made. 20 C.F.R. § 404.1520(a)(4)(v).
27                            ADMINISTRATIVE DECISION
28         On August 16, 2016, the ALJ issued a decision finding Plaintiff was not


     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1   disabled as defined in the Social Security Act from October 30, 2011 through
 2   Plaintiff’s date last insured, December 31, 2011.
 3         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 4   activity in this period. Tr. 20.
 5         At step two, the ALJ determined that Plaintiff had the following severe
 6   impairments during this period: fibromyalgia; irritable bowel syndrome; lumbar
 7   degenerative disc disease; obesity; and partial tear gluteus minimus. Tr. 20.
 8         At step three, the ALJ found that Plaintiff did not have an impairment or
 9   combination of impairments that met or medically equaled the severity of one of
10   the listed impairments during this period. Tr. 22.
11         At step four, the ALJ assessed Plaintiff’s residual function capacity for this
12   period and determined she could perform a range of light work with the following
13   limitations:
14
           she cannot climb ladders, ropes, or scaffolds; she can frequently
15         balance and stoop; she can only occasionally climb ramps and stairs,
16         kneel, crouch, and crawl; she requires ready access to a restroom; she
           can have only occasional exposure to extreme cold, and no exposure to
17         hazards, including unprotected heights and moving mechanical parts;
18         and she can have exposure to only moderate noise levels.
19   Tr. 23. The ALJ identified Plaintiff’s past relevant work as a director at a daycare
20   center, loan officer, and mail clerk. Tr. 27. He found that Plaintiff could perform
21   this past relevant work as generally performed. Id. He then made two alternative
22   step four determinations: (1) that if Plaintiff were limited to sedentary work with
23   one absence per month, she would still be capable of performing the director at a
24   daycare and the loan officer jobs as generally performed; and (2) if Plaintiff were
25   absent up to three times per month, she would still be able to perform the loan
26   officer job as actually performed. Tr. 28.
27         The ALJ concluded Plaintiff was not under a disability within the meaning
28   of the Social Security Act from October 30, 2011, through the date Plaintiff was


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   last insured, December 31, 2011. Id.
 2                                          ISSUES
 3         The question presented is whether substantial evidence supports the ALJ’s
 4   decision denying benefits and, if so, whether that decision is based on proper legal
 5   standards. Plaintiff contends the ALJ erred by (1) failing to properly address
 6   Plaintiff’s symptom statements and (2) failing to make a proper step four
 7   determination.
 8                                       DISCUSSION3
 9   1.    Plaintiff’s Symptom Statements
10         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
11   statements were unreliable. ECF No. 14 at 10-14.
12         It is generally the province of the ALJ to make determinations regarding the
13   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
14   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
15   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
16   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
17   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v.
18   Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient:
19   rather the ALJ must identify what testimony is not credible and what evidence
20   undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
21
22         3
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
 2   and limiting effects of her symptoms to be “not entirely consistent with the medical
 3   evidence and other evidence in the record.” Tr. 24. In doing so, he repeatedly
 4   limited his consideration of the evidence from October 30, 2011 to December 31,
 5   2011. Tr. 24-26. This rigid approach to limiting evidence for consideration
 6   resulted in an illogical rejection of Plaintiff’s statements of her symptoms and their
 7   reported severity. Therefore, the ALJ’s determination cannot be supported by
 8   substantial evidence and a remand is required to properly address Plaintiff’s
 9   symptom statements.
10         Specifically, the ALJ rejected Plaintiff’s statements because (1) they were
11   not supported by her reported activities, (2) they were inconsistent with her ability
12   to perform work at the light to medium level just prior to onset, (3) they were
13   inconsistent with her twenty year history of working with these same impairments,
14   and (4) they were inconsistent with the medical evidence. Tr. 24-26.
15         A.     Reported Activities
16         The ALJ’s first reason for rejecting Plaintiff’s symptom statements, that
17   they were inconsistent with her reported activities, is not supported by substantial
18   evidence.
19         A claimant’s daily activities may support an adverse credibility finding if (1)
20   the claimant’s activities contradict her other testimony, or (2) “the claimant is able
21   to spend a substantial part of his day engaged in pursuits involving performance of
22   physical functions that are transferable to a work setting.” Orn v. Astrue, 495 F.3d
23   625, 639 (9th Cir. 2007) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).
24   A claimant need not be “utterly incapacitated” to be eligible for benefits. Fair, 885
25   F.2d at 603. Furthermore, that Ninth Circuit has “repeatedly warned that ALJs
26   must be especially cautious in concluding that daily activities are inconsistent with
27   testimony about pain, because impairments that would unquestionably preclude
28   work and all the pressures of a workplace environment will often be consistent


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1   with doing more than merely resting in bed all day.” Garrison v. Colvin, 759 F.3d
 2   995, 1016 (9th Cir. 2014).
 3         The ALJ found that Plaintiff’s ability to provide for her personal care,
 4   prepare meals, grocery shop once a week and spend time with others were
 5   inconsistent with Plaintiff’s “general allegation of disability from fatigue and pain,
 6   and that the claimant’s specific allegation that she could walk only 20 yards.” Tr.
 7   24. In August of 2014, Plaintiff completed a function report in which she stated
 8   she could walk “20 yards, depending on day [sic.]” before needing to stop and rest.
 9   Tr. 284. Here, the ALJ failed to state how the ability to walk 20 yards before
10   needing to stop and rest was inconsistent with her activities of personal care,
11   preparing meals, grocery shopping once a week, and spending time with others.
12   The ALJ failed to account for Plaintiff’s statements that while she can complete
13   these activities, she did so with help and several rests. Plaintiff stated that her
14   husband helped her bathe and depending on the difficulty of the day, her husband
15   helped her cook. Tr. 280. She stated she prepared her own meals, but clarified
16   “Sometimes, such as a bowl of cereal or sandwich, generally husband cooks,” and
17   indicated that her conditions caused problems standing and preparing meals. Tr.
18   281. She stated that she shopped for groceries in stores “usually once a week and
19   as short of a time as possible, but with my husband[’]s help.” Tr. 282. By the June
20   2016 hearing, she stated that her husband did most of the shopping back in 2011
21   and at the present. Tr. 79. As such, the ALJ’s determination that Plaintiff’s reports
22   of limited activities were inconsistent with her symptom statements is not
23   supported by substantial evidence.
24         B.     Work Prior to Onset
25         The ALJ’s second reason for rejecting Plaintiff’s symptom statements, that
26   they were inconsistent with her ability to perform work at the light to medium level
27   just prior to onset, is not supported by substantial evidence.
28         The ALJ found that there was “no evidence suggesting she declined


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   substantially between the end of her employment in October of 2011 and the end
 2   of her insured period in December 2011, reducing her work capacity from
 3   light/medium to less than sedentary such that she would be unable to perform her
 4   sedentary past work.” Tr. 24. The ALJ assumes that Plaintiff was physically
 5   capable of performing her job on a sustained basis up until her employment ended.
 6   However, this is not how the Social Security Administration evaluates the onset of
 7   disabilities with a nontraumatic origin. As a claimant works, her condition
 8   deteriorates to the point she can no longer work, then she files an application for
 9   benefits. Social Security accounts for this natural disease progression in S.S.R. 83-
10   20 which requires the ALJ to consider the applicant’s allegations, the work history,
11   and the medical evidence when coming to an onset date in impairments with
12   nontraumatic origins. In October of 2018, this S.S.R. was rescinded and replaced
13   with S.S.R. 18-1p, which recognizes that the date of onset is the date an applicant
14   meets both the non-medical and the medical requirements of disability. Therefore,
15   the Agency has consistently found that while the date of onset is a single date on
16   the calendar that must be determined for procedural reasons, the onset of an
17   impairment can involve disease progression and failed attempts at work. Here,
18   Plaintiff stated that she was fired two weeks into the school year following an
19   inability to take the stairs. Tr. 55. Therefore, the ALJ’s conclusion that Plaintiff
20   was fully capable of her medium/light job until the day she was fired and then had
21   to produce evidence of a sudden reduction in her functional ability between
22   October 2011 and December 2011 is not supported by the record and is not
23   supported by agency rulings.
24         The ALJ further notes that when Plaintiff was asked why she could not
25   perform her loan officer job, the only reason she was able to identify was epilepsy,
26   which was not a medically determinable impairment prior to the December 31,
27   2011 date last insured. Tr. 24. However, the ALJ failed to address her later
28   testimony in which she stated that while self-employed at the loan officer position,


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   she missed an average of three days per month due to pain, headaches, and
 2   gastroparesis, Tr. 75-77, and that the fibromyalgia and irritable bowel syndrome
 3   were severe impairments prior to the date last insured, Tr. 20. As such, the ALJ
 4   again mischaracterized Plaintiff’s testimony.
 5         The ALJ also pointed to Plaintiff’s testimony that “she was advised that she
 6   could continue working sitting down after experiencing the tear in her gluteus
 7   minimus. Thus, the claimant’s own testimony does not support a finding of
 8   disability as of the date last insured.” Tr. 24. However, the ALJ failed to include
 9   her testimony that this limitation to “teaching in a sitting down position,” made
10   completing her work “very hard,” because she was teaching three and four-year-
11   olds which required her to be on her knees. Tr. 54. The vocational expert testified
12   that this position was performed at the medium exertional level. Tr. 73. Plaintiff
13   was fired from her position two weeks after the school year began. Tr. 55.
14   Therefore, the ALJ’s conclusion that her limitation to sitting to teach demonstrated
15   that she could still perform her job, is not supported by substantial evidence.
16         C.     Work History
17         The ALJ’s third reason for rejecting Plaintiff’s symptom statements, that she
18   was capable of working for twenty years with these impairments, is not specific
19   and legitimate.
20         The ALJ made the following finding:
21
           the claimant had the same if not worse symptoms before her alleged
22         onset date. For example, records for June of 2011 show that the
23         claimant had loose stool, diarrhea, and nausea, but that she had had
           these symptoms for a while. Ex. B10F/10. In fact, her treatment
24         provider noted that the claimant’s symptoms of fibromyalgia had been
25         present for at least 20 years. Ex. B11F/4. Her ability to work with these
           symptoms proves they are not disabling.
26
27   Tr. 25. Once again, the ALJ failed to recognize disease progression represented
28   throughout the record and treated the onset date as a traumatic onset. It is illogical


     ORDER GRANTING PLAINTIFF’S MOTION - 10
 1   to discredit Plaintiff’s symptom statements because a few months prior to being
 2   fired she had an increase of symptoms.
 3         The ALJ’s second conclusion, that the presence of her fibromyalgia
 4   symptoms while working in the past demonstrated that they were not disabling
 5   later on, fails to consider the impairments and their severity in combination, and
 6   fails to recognize disease progression. As such, this reason fails to support the
 7   ALJ’s determination.
 8         D.     Medical Evidence
 9         The ALJ’s third reason for rejecting Plaintiff’s symptom statements, that
10   they were not supported by the objective medical evidence, is not specific, clear
11   and convincing.
12         An ALJ may cite inconsistencies between a claimant’s testimony and the
13   objective medical evidence in discounting the claimant’s testimony. Bray v.
14   Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). However, this
15   reason alone is not sufficient to support a rejection of Plaintiff’s symptom
16   statements. See Lester, 81 F.3d at 834 (ALJ may not discredit the claimant’s
17   testimony as to subjective symptoms merely because they are unsupported by
18   objective evidence); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001)
19   (Although it cannot serve as the sole ground for rejecting a claimant’s credibility,
20   objective medical evidence is a “relevant factor in determining the severity of the
21   claimant’s pain and its disabling effects.”)
22         Here the ALJ found that Plaintiff’s allegations were not supported because
23   the examination findings from October of 2011 through December of 2011 showed
24   normal to mild findings. Tr. 25. This alone is insufficient to support a rejection of
25   Plaintiff’s symptom statements.
26         Furthermore, by limiting the evidence considered to after the onset date, the
27   ALJ failed to account for the longitudinal history and treatment course of
28   Plaintiff’s impairments. See S.S.R. 18-1p (requiring the adjudicator to consider all


     ORDER GRANTING PLAINTIFF’S MOTION - 11
 1   the evidence in the claimant’s case record and, in the case of non-traumatic
 2   impairments, the longitudinal history, treatment course, and length of the
 3   impairment’s exacerbations and remissions). Defendant argues that Plaintiff’s
 4   reliance on medical evidence from May, July, and August of 2011 are of limited
 5   weight because they predate her October 2011 onset date. ECF No. 18 at 7. As
 6   discussed above, an onset date of a nontraumatic origin impairment is the first date
 7   a claimant meets both the medical and nonmedical requirements of eligibility.
 8   S.S.R. 18-1p. A claimant does not stop working and suddenly develop a severe
 9   disabling impairment. Instead a person develops a severe disabling impairment,
10   which then results in her work performance suffering until she is no longer capable
11   of work. Therefore, the ALJ erred in limiting his analysis of medical evidence to
12   only the two months between the onset date and the date last insured.
13         In conclusion, the ALJ failed to properly address Plaintiff’s symptom
14   statements. Therefore, the case is remanded for additional proceedings consistent
15   with this order. Upon remand, the ALJ will gather the evidence from the school
16   district that employed Plaintiff to determine when she stopped working. The ALJ
17   will then use this information to determine the onset date in accord with S.S.R. 18-
18   1p. The ALJ will then consider all the medical evidence leading up to the end of
19   Plaintiff’s employment and through the date last insured.
20   2.    Step Four
21         Plaintiff challenges the ALJ’s step four determination alleging (1) the ALJ
22   failed to make the required finding of facts under S.S.R. 82-62, (2) the hypothetical
23   presented to the vocational expert was incomplete because the ALJ failed to
24   properly address Plaintiff’s symptom statements, and (3) the vocational expert’s
25   testimony regarding missed work and the loan officer job was inconsistent, and (4)
26   Plaintiff’s past work as a loan officer was an odd lot job and the ALJ refused to
27   allow Plaintiff’s attorney to develop testimony in support of an odd lot job. ECF
28   No. 14 at 14-18.


     ORDER GRANTING PLAINTIFF’S MOTION - 12
 1         Considering the case is being remanded for the ALJ to properly address
 2   Plaintiff’s symptom statements, the ALJ will be required to make a new step four
 3   determination in accord with S.S.R. 82-62 and to call a vocational expert to
 4   provide testimony regarding Plaintiff’s past relevant work.
 5                                         REMEDY
 6         Plaintiff urges the Court to apply the credit-as-true rule and remand this case
 7   for an immediate award of benefits. ECF No. 14 at 18.
 8         The decision whether to remand for further proceedings or reverse and
 9   award benefits is within the discretion of the district court. McAllister v. Sullivan,
10   888 F.2d 599, 603 (9th Cir. 1989). Under the credit-as-true rule, where (1) the
11   record has been fully developed and further administrative proceedings would
12   serve no useful purpose; (2) the ALJ has failed to provide legally sufficient reasons
13   for rejecting evidence, whether claimant testimony or medical opinion; and (3) if
14   the improperly discredited evidence were credited as true, the ALJ would be
15   required to find the claimant disabled on remand, the Court remands for an award
16   of benefits. Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017). Even when the
17   three prongs have been satisfied, the Court will not remand for immediate payment
18   of benefits if “the record as a whole creates serious doubt that a claimant is, in fact,
19   disabled.” Garrison, 759 F.3d at 1021.
20         Here, the first prong of the credit-as-true rule is not satisfied because the
21   record is not fully developed, and further proceedings are required to address
22   Plaintiff’s onset date and her past relevant work. Therefore, the case is remanded
23   for additional proceedings. The ALJ will gather records from Plaintiff’s prior
24   employer to determine the date she stopped working, readdress Plaintiff’s
25   symptom statements in light of the evidence leading up to termination and through
26   the date last insured, and make a new step four determination in accord with S.S.R.
27   82-62. The ALJ will call a vocational expert to testify at remand proceedings.
28   ///


     ORDER GRANTING PLAINTIFF’S MOTION - 13
 1                                    CONCLUSION
 2         Accordingly, IT IS ORDERED:
 3         1.     Defendant’s Motion for Summary Judgment, ECF No. 18, is
 4   DENIED.
 5         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 6   GRANTED, in part, and the case is remanded for additional proceedings
 7   consistent with this Order.
 8         3.     Application for attorney fees may be filed by separate motion.
 9         The District Court Executive is directed to file this Order and provide a copy
10   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
11   and the file shall be CLOSED.
12         DATED March 20, 2019.
13
14                                 _____________________________________
                                             JOHN T. RODGERS
15                                  UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 14
